Citation Nr: 0802167	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-36 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina. 
 
In an August 2005 decision, the Board remanded the veteran's 
claim for an increased rating for pes planus and dismissed 
the veteran's claim for an increased rating for hypertension.


FINDING OF FACT

The veteran has mild pes planus without marked deformity, 
pain on manipulation, or characteristic callosities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 
5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral pes planus 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran was granted service connection and a 10 percent 
rating for his bilateral pes planus by an April 1994 rating 
action.  His claim for an increased rating was received in 
January 2003.  

Diagnostic Code (DC) 5276 governs the criteria for rating pes 
planus.  A 10 percent rating is available for moderate 
acquired bilateral pes planus characterized by weight-bearing 
line over, or medial to, the great toe; inward bowing of the 
tendo-achillies; and pain on manipulation and use of the 
feet.  A 30 percent rating is available for severe acquired 
bilateral flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is available 
for pronounced, acquired flatfoot with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo-achillies 
on manipulation that is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A review of the medical evidence reveals that the veteran's 
pes planus disability has not met the criteria for a rating 
in excess of 10 percent at any time.  The medical records 
including VA examinations dated in February 2003, August 
2003, and October 2005, as well as various private and VA 
outpatient records dated from October 2002 to April 2005 do 
not reveal the veteran to have severe pes planus with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, an indication of swelling on use, and 
characteristic callosities.  

In a November 2007 informal hearing presentation the 
veteran's representative asserted that the veteran's 
bilateral hallux valgus bunions should be considered 
characteristic calluses, entitling the veteran to a 30 
percent rating.  He also asserted that the veteran was laid 
off from his job at General Motors because of the 
difficulties his foot and leg problems presented in the 
completion of his job tasks.

The Board finds that the veteran does not meet the schedular 
criteria for a rating in excess of 10 percent for his 
bilateral pes planus.  While the veteran has hallux valgus 
bunions, the October 2005 VA examiner stated that the veteran 
had no callosities and that the bilateral pes planus was mild 
in severity.  While the June 2003 private examiner stated 
that the veteran had from mild to severe bilateral pes 
planus, this examiner did not note the veteran to have any of 
the criteria listed under severe pes planus, so as to support 
a 30 percent rating.  While the veteran has complained of 
pain and burning in his feet, the February 2003 VA examiner 
attributed the pain to arthritis of the feet and not to the 
veteran's service-connected pes planus.  The medical evidence 
does not indicate that the veteran had more than moderate 
bilateral pes planus at any time and thus the veteran did not 
meet the criteria for a rating in excess or 10 percent for 
his bilateral pes planus at any time.

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected pes planus.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  Extra-schedular evaluations 
are appropriate only when the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

While the veteran and his representative have asserted that 
the veteran's pes planus disability substantially interfered 
with the veteran's employability, there is no medical 
evidence indicating that the bilateral pes planus disability 
resulted in interference with employability to a degree 
greater than reflected by a 10 percent rating.  Moreover, the 
Board notes that a VA Form 21-4192 completed by the veteran's 
former employer and received by VA in March 2004 does not 
indicate that the veteran had any disability that interfered 
with his employment, but indicates that he was terminated for 
cause.  The record does not show marked interference with 
employment or any hospitalizations due to bilateral pes 
planus.  

During the entire time period under consideration the 10 
percent rating has adequately compensated the veteran for his 
bilateral pes planus.  Since the veteran has not been shown 
to be entitled to a higher rating, the veteran's claim for a 
rating in excess of 10 percent for bilateral pes planus is 
denied.

Duty to notify and assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

As for the duty to notify, in a January 2003 letter, prior to 
the March 2003 rating decision on appeal, the RO sent the 
veteran the required notice.  The letter specifically 
informed him of the type of evidence needed to support the 
claim, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  He was, in essence, told to 
submit all pertinent evidence he had in his possession 
pertaining to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board acknowledges that the veteran's claims folder was 
returned to the Board in December 2005; hence, he has not 
been given the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  The Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   The 
veteran's claim for service connection for bilateral pes 
planus was substantiated years ago.  Also, as noted above, 
the veteran's claim for increase has been denied; thus no 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to the assignment of the 
effective date of an award.

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA medical records and has provided 
the veteran VA medical examinations.  The veteran has 
submitted private medical evidence and he has provided 
testimony at a hearing.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  At the May 2005 hearing the 
veteran stated that currently he only received treatment for 
his pes planus through VA.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional pertinent 
records.  

The Board is satisfied that the veteran received the required 
notice and assistance, and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


